                                            Case 5:21-cv-03426-BLF Document 4 Filed 09/13/21 Page 1 of 9




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JASON SMITH,
                                  11                                                      Case No. 21-03426 BLF (PR)
                                                       Plaintiff,
                                  12                                                      ORDER OF DISMISSAL WITH
Northern District of California




                                                                                          LEAVE TO AMEND
 United States District Court




                                  13            v.

                                  14
                                         M. ZAVALA, et al.,
                                  15
                                                      Defendants.
                                  16

                                  17

                                  18          Plaintiff, a state inmate, filed the instant pro se civil rights action pursuant to 42
                                  19   U.S.C. § 1983 against prison staff at the Correctional Training Facility in Soledad
                                  20   (“CTF”). Dkt. No. 1. Plaintiff’s motion for leave to proceed in forma pauperis will be
                                  21   addressed in a separate order.
                                  22

                                  23                                               DISCUSSION
                                  24   A.     Standard of Review
                                  25          A federal court must conduct a preliminary screening in any case in which a
                                  26   prisoner seeks redress from a governmental entity or officer or employee of a
                                  27   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  28   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                            Case 5:21-cv-03426-BLF Document 4 Filed 09/13/21 Page 2 of 9




                                   1   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   2   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   3   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   4          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   5   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   6   violated, and (2) that the alleged violation was committed by a person acting under the
                                   7   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   8   B.     Plaintiff’s Claims
                                   9          Plaintiff claims that on August 26, 2020, Defendant Correctional Officer M. Zavala
                                  10   used excessive force against him, causing injuries, in retaliation for filing a lawsuit against
                                  11   her. Dkt. No. 1 at 10-11, 26. Plaintiff claims that Defendant Zavala then issued a false
                                  12   RVR (“Rules Violation Report”) against him, also in retaliation. Id. at 12. On September
Northern District of California
 United States District Court




                                  13   30, 2020, Plaintiff appeared before Defendant Lt. J. Reed to adjudicate the RVR. Id.
                                  14   Plaintiff claims Defendant Reed denied him witnesses at the hearing and found him guilty
                                  15   of a lesser included charge, stating, “I have to find you guilty of something, you have a 602
                                  16   against Zavala.” Id. Plaintiff claims Defendant Reed conspired with Defendant Zavala in
                                  17   retaliation for petitioning the government for redress of grievances, in violation of the First
                                  18   Amendment. Id. at 14. Plaintiff claims that his appeal of the matter was denied on
                                  19   November 5, 2020, with a finding that Plaintiff’s allegations of retaliation and excessive
                                  20   force against Defendant Zavala were unfounded. Id. The decision was authored by
                                  21   Defendant K. Mensing, Acting Chief Deputy Warden, whom Plaintiff claims was
                                  22   attempting to cover up and was in acquiescence with Defendant Zavala’s use of force. Id.
                                  23   Plaintiff seeks injunctive and declaratory relief, as well as damages. Id. at 17-18.
                                  24          1.     Excessive Force
                                  25          Plaintiff claims Defendant Zavala “grabbed [his] left wrist and lunged her elbow,
                                  26   with force, into Plaintiff’s upper back, causing sharp pain, and then placed a handcuff on
                                  27   Plaintiff’s hands extremely tight.” Dkt. No. 1 at 10. Defendant Zavala later repeatedly
                                  28                                                  2
                                             Case 5:21-cv-03426-BLF Document 4 Filed 09/13/21 Page 3 of 9




                                   1   and intentionally jerked Plaintiff’s handcuffed hands while escorting him to a holding cell,
                                   2   while Plaintiff was not resisting and complying with orders. Id. Plaintiff claims
                                   3   Defendant Zavala’s actions were unjustified and constitutes excessive force. Id. at 14.
                                   4   These allegations are sufficient to state an excessive force claim in violation of the Eighth
                                   5   Amendment. See Hudson v. McMillian, 503 U.S. 1, 6-7 (1992).
                                   6           2.     Retaliation
                                   7           Plaintiff claims Defendants Zavala, Reed, and Mensing acted in retaliation for
                                   8   Plaintiff filing a lawsuit against Defendant Zavala. Dkt. No. 1 at 14, 15.
                                   9           “Within the prison context, a viable claim of First Amendment retaliation entails
                                  10   five basic elements: (1) An assertion that a state actor took some adverse action against an
                                  11   inmate (2) because of (3) that prisoner’s protected conduct, and that such action (4) chilled
                                  12   the inmate’s exercise of his First Amendment rights, and (5) the action did not reasonably
Northern District of California
 United States District Court




                                  13   advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th
                                  14   Cir. 2005) (footnote omitted). Plaintiff’s allegations are sufficient to state a claim against
                                  15   Defendant Zavala based on the use of excessive force and issuing a false RVR against
                                  16   Plaintiff because he filed a lawsuit against her, which chilled the exercise of his First
                                  17   Amendment rights and did not reasonably advance a legitimate correctional goal.
                                  18   Plaintiff’s allegations are also sufficient to state a retaliation claim against Defendant Reed
                                  19   for finding him guilty of the RVR, albeit a lesser charge, because of Plaintiff’s “602
                                  20   against Zavala.” Dkt. No. 1 at 14-15. Lastly, liberally construed, Plaintiff’s allegations are
                                  21   also sufficient to state a retaliation claim against Defendant Mensing for denying
                                  22   Plaintiff’s appeal because of his lawsuit against Defendant Zavala. Id. at 15.
                                  23           3.     Disciplinary Proceedings
                                  24           Plaintiff claims Defendant Reed denied him the right to call witnesses at the
                                  25   disciplinary hearing for the allegedly false RVR issued by Defendant Zavala. Dkt. No. 1 at
                                  26   15.
                                  27           Prisoners retain their right to due process subject to the restrictions imposed by the
                                  28                                                  3
                                           Case 5:21-cv-03426-BLF Document 4 Filed 09/13/21 Page 4 of 9




                                   1   nature of the penal system. See Wolff v. McDonnell, 418 U.S. 539, 556 (1974). Thus
                                   2   although prison disciplinary proceedings are not part of a criminal prosecution and the full
                                   3   panoply of rights due a defendant in such proceedings does not apply, where serious rules
                                   4   violations are alleged and the sanctions to be applied implicate state statutes or regulations
                                   5   which narrowly restrict the power of prison officials to impose the sanctions and the
                                   6   sanctions are severe, the Due Process Clause requires certain minimum procedural
                                   7   protections. See id. at 556-57, 571-72 n.19. The placement of a California prisoner in
                                   8   isolation or segregation, or the assessment of good-time credits against him, as a result of
                                   9   disciplinary proceedings, for example, is subject to Wolff’s procedural protections1 if (1)
                                  10   state statutes or regulations narrowly restrict the power of prison officials to impose the
                                  11   deprivation, and (2) the liberty in question is one of “real substance.” See Sandin v.
                                  12   Conner, 515 U.S. 472, 477-87 (1995).
Northern District of California
 United States District Court




                                  13          Plaintiff’s allegations are insufficient to state a due process claim against Defendant
                                  14   Reed because he does not describe what sanctions he received as a result of the guilty
                                  15   finding for the lesser charge to trigger Wolff’s procedural protections. Furthermore, even if
                                  16   the sanctions were severe enough to trigger Wolff, Plaintiff must provide sufficient
                                  17   allegations to show that the calling of the witnesses he requested would not have been
                                  18   “unduly hazardous to institutional safety or correctional goals” under the fourth procedural
                                  19
                                       1
                                  20     Wolff established five procedural requirements. First, “written notice of the charges must
                                       be given to the disciplinary-action defendant in order to inform him of the charges and to
                                  21   enable him to marshal the facts and prepare a defense.” Wolff, 418 U.S. at 564. Second,
                                       “at least a brief period of time after the notice, no less than 24 hours, should be allowed to
                                  22   the inmate to prepare for the appearance before the [disciplinary committee].” Id. Third,
                                       “there must be a 'written statement by the factfinders as to the evidence relied on and
                                  23   reasons' for the disciplinary action.” Id. (quoting Morrissey v. Brewer, 408 U.S. 471, 489
                                       (1972)). Fourth, “the inmate facing disciplinary proceedings should be allowed to call
                                  24   witnesses and present documentary evidence in his defense when permitting him to do so
                                       will not be unduly hazardous to institutional safety or correctional goals.” Id. at 566.
                                  25   Fifth, “[w]here an illiterate inmate is involved . . . or where the complexity of the issues
                                       makes it unlikely that the inmate will be able to collect and present the evidence necessary
                                  26   for an adequate comprehension of the case, he should be free to seek the aid of a fellow
                                       inmate, or . . . to have adequate substitute aid . . . from the staff or from a[n] . . . inmate
                                  27   designated by the staff.” Id. at 570.

                                  28                                                  4
                                           Case 5:21-cv-03426-BLF Document 4 Filed 09/13/21 Page 5 of 9




                                   1   requirement. Wolff, 418 U.S. at 566. Plaintiff shall be granted leave to amend this claim
                                   2   to allege sufficient facts to state a due process claim against Defendant Reed.
                                   3            4.     Failure to Protect
                                   4            Plaintiff claims Defendant Mensing violated the Eighth Amendment based on his
                                   5   “cover-up” and acquiescence with Defendant Zavala’s use of excessive force. Dkt. No. 1
                                   6   at 12.
                                   7            The Eighth Amendment requires that prison officials take reasonable measures to
                                   8   guarantee the safety of prisoners. Farmer v. Brennan, 511 U.S. 824, 832 (1994). In
                                   9   particular, prison officials have a duty to protect prisoners from violence at the hands of
                                  10   other prisoners. Id. at 833; Cortez v. Skol, 776 F. 3d 1046, 1050 (9th Cir. 2015); Hearns v.
                                  11   Terhune, 413 F.3d 1036, 1040 (9th Cir. 2005). The failure of prison officials to protect
                                  12   inmates from attacks by other inmates or from dangerous conditions at the prison violates
Northern District of California
 United States District Court




                                  13   the Eighth Amendment when two requirements are met: (1) the deprivation alleged is,
                                  14   objectively, sufficiently serious; and (2) the prison official is, subjectively, deliberately
                                  15   indifferent to inmate health or safety. Farmer, 511 U.S. at 834. A prison official is
                                  16   deliberately indifferent if he knows of and disregards an excessive risk to inmate health or
                                  17   safety by failing to take reasonable steps to abate it. Id. at 837. Allegations in a pro se
                                  18   complaint sufficient to raise an inference that the named prison officials knew that plaintiff
                                  19   faced a substantial risk of serious harm and disregarded that risk by failing to take
                                  20   reasonable measures to abate it state a failure-to-protect claim. See Hearns, 413 F.3d at
                                  21   1041-42 (citing Farmer, 511 U.S. at 847).
                                  22            Assuming that a failure to protect claim extends to violence at the hand of prison
                                  23   officers, Plaintiff’s allegations are insufficient to state a claim against Defendant Mensing.
                                  24   The second prong for an Eighth Amendment claim requires that a prison official knows of
                                  25   and disregards an excessive risk to inmate safety, and then failed to take reasonable steps
                                  26   to abate it. Farmer, 511 U.S. at 837. Here, there are no facts in the complaint to raise
                                  27   even an inference that Defendant Mensing was subjectively aware that Defendant Zavala
                                  28                                                   5
                                           Case 5:21-cv-03426-BLF Document 4 Filed 09/13/21 Page 6 of 9




                                   1   intended to harm Plaintiff on August 26, 2020, much less “acquiesced,” and failed to take
                                   2   steps to prevent it. Even if it were true that Defendant Mensing acted to “cover-up” the
                                   3   incident, such actions did not violate Plaintiff’s Eighth Amendment rights.
                                   4          Plaintiff shall be granted leave to amend this claim to attempt to allege sufficient
                                   5   facts to state an Eight Amendment claim against Defendant Mensing if he can do so in
                                   6   good faith.
                                   7          5.     Monell Claim
                                   8          Plaintiff asserts that Defendant Mensing is liable as a “top administrator and
                                   9   policymaker” who failed to reprimand or discipline Defendant Zavala when he became
                                  10   aware of the grave misconduct, which “support[s] the conclusion that retaliatory acts were
                                  11   condoned by policymakers.” Dkt. No. 1 at 16. Plaintiff claims that Defendant Mensing’s
                                  12   “cover-up” and “turn[ing] a blind-eye to Plaintiff’s complaint of misconduct…
Northern District of California
 United States District Court




                                  13   constitut[es] a policy or custom that led to the violation of Plaintiff’s rights.” Id.
                                  14          It appears that Plaintiff is attempting to state a claim under Monell v. Dep’t of Social
                                  15   Servs., 436 U.S. 658 (1978), based on an official policy of a local municipality that caused
                                  16   a constitutional tort. Id. at 690. To impose municipal liability under § 1983 for a violation
                                  17   of constitutional rights resulting from governmental inaction or omission, a plaintiff must
                                  18   show: “(1) that he possessed a constitutional right of which he or she was deprived; (2) that
                                  19   the municipality had a policy; (3) that this policy amounts to deliberate indifference to the
                                  20   plaintiff’s constitutional rights; and (4) that the policy is the moving force behind the
                                  21   constitutional violation.” Oviatt By and Through Waugh v. Pearce, 954 F.2d 1470, 1474
                                  22   (9th Cir. 1992) (quoting City of Canton v. Harris, 489 U.S. 378, 389 (1989) (internal
                                  23   quotation marks omitted); see Plumeau v. School Dist. #40 County of Yamhill, 130 F.3d
                                  24   432, 438 (9th Cir. 1997).
                                  25          Plaintiff’s allegations are insufficient to state a Monell claim. First of all, the
                                  26   appropriate defendant for such a claim is a municipality, i.e., a city or county, that
                                  27   maintains the policy, not the Acting Warden of CTF. Furthermore, Plaintiff fails to set
                                  28                                                   6
                                           Case 5:21-cv-03426-BLF Document 4 Filed 09/13/21 Page 7 of 9




                                   1   forth the exact policy which resulted in the violation of his constitutional rights. The Ninth
                                   2   Circuit has defined broadly “policy” for purposes of a Monell claim as “‘a deliberate
                                   3   choice to follow a course of action . . . made from among various alternatives by the
                                   4   official or officials responsible for establishing final policy with respect to the subject
                                   5   matter in question.’” Brass v. County of Los Angeles, 328 F.3d 1192, 1199-1200 (9th Cir.
                                   6   2003) (quoting Fairley v. Luman, 281 F.3d 913, 918 (9th Cir. 2002) (per curiam)).
                                   7          Lastly, Plaintiff’s allegations with respect to Defendant Mensing’s one-time action
                                   8   with regard to Defendant Zavala is simply insufficient to establish a Monell claim. The
                                   9   actions of a non-policymaking employee on one day, without more, cannot establish a
                                  10   custom, policy, practice, or procedure. See Dietrich v. John Ascuaga’s Nugget, 548 F.3d
                                  11   892, 900 (9th Cir. 2008) (finding no municipal liability where police officer violated
                                  12   plaintiff’s First Amendment rights, but plaintiff could not point to official municipal policy
Northern District of California
 United States District Court




                                  13   prohibiting or restricting First Amendment rights and defendants submitted affidavit from
                                  14   Chief of Police stating there was no such policy). Similarly, proof of random acts or
                                  15   isolated incidents of unconstitutional action by a non-policymaking employee are
                                  16   insufficient to establish the existence of a municipal policy or custom. See Rivera v.
                                  17   County of Los Angeles, 745 F.3d 384, 398 (9th Cir. 2014) McDade v. West, 223 F. 3d
                                  18   1135, 1142 (9th Cir. 2000); Trevino v. Gates, 99 F.3d 911, 918 (9th Cir. 1996); Thompson
                                  19   v. City of Los Angeles, 885 F.2d 1439, 1444 (9th Cir. 1989). “When one must resort to
                                  20   inference, conjecture and speculation to explain events, the challenged practice is not of
                                  21   sufficient duration, frequency and consistency to constitute an actionable policy or
                                  22   custom.” Trevino, 99 F.3d at 920. “Only if a plaintiff shows that his injury resulted from a
                                  23   ‘permanent and well settled’ practice may liability attach for injury resulting from a local
                                  24   government custom.” Thompson, 885 F.2d at 1444; see Gant v. County of Los Angeles,
                                  25   772 F.3d 608, 618 (9th Cir. 2014) (liability may not be predicated on isolated or sporadic
                                  26   incidents; “it must be founded on practices of sufficient duration, frequency and
                                  27   consistency that the conduct has become a traditional method of carrying out policy”).
                                  28                                                  7
                                           Case 5:21-cv-03426-BLF Document 4 Filed 09/13/21 Page 8 of 9




                                   1          Plaintiff shall be granted leave to amend this claim to attempt to allege sufficient
                                   2   facts to state a Monell claim against an appropriate defendant if he can do so in good faith.
                                   3

                                   4                                         CONCLUSION
                                   5          For the foregoing reasons, the Court orders as follows:
                                   6          1.     The complaint states the following cognizable claims: (1) excessive force
                                   7   against Defendant Zavala; and (2) retaliation claims against Defendants Zavala, Reed, and
                                   8   Mensing. See supra at 2-3.
                                   9          2.     The remainder of Plaintiff’s claims are DISMISSED with leave to amend.
                                  10   See supra at 3-7. Within twenty-eight (28) days of the date this order is filed, Plaintiff
                                  11   shall file an amended complaint to correct the deficiencies described above. The amended
                                  12   complaint must include the caption and civil case number used in this order, Case No. C
Northern District of California
 United States District Court




                                  13   21-03426 BLF (PR), and the words “AMENDED COMPLAINT” on the first page. If
                                  14   using the court form complaint, Plaintiff must answer all the questions on the form in order
                                  15   for the action to proceed. The amended complaint supersedes the original, the latter being
                                  16   treated thereafter as non-existent. Ramirez v. Cty. Of San Bernardino, 806 F.3d 1002,
                                  17   1008 (9th Cir. 2015). Consequently, claims not included in an amended complaint are no
                                  18   longer claims and defendants not named in an amended complaint are no longer
                                  19   defendants. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir.1992).
                                  20          3.     In the alternative, Plaintiff may file notice he wishes to proceed on the
                                  21   claims found cognizable above under paragraph (1), and strike all other claims from the
                                  22   complaint. The Court will order the complaint served on defendants based on the
                                  23   cognizable claims.
                                  24          4.     Failure to respond in accordance with this order in the time provided
                                  25   will result in this action proceeding solely on the cognizable claims identified above,
                                  26   and all other claims being dismissed for failure to state a claim.
                                  27          5.     The Clerk shall include two copies of the court’s complaint with a copy of
                                  28                                                 8
                                             Case 5:21-cv-03426-BLF Document 4 Filed 09/13/21 Page 9 of 9




                                   1   this order to Plaintiff.
                                   2             IT IS SO ORDERED.
                                   3   Dated: __September 13, 2021_______           ________________________
                                                                                    BETH LABSON FREEMAN
                                   4
                                                                                    United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Dismissal with Leave to Amend
                                       PRO-SE\BLF\CR.21\03426Smith_dwlta
                                  26

                                  27

                                  28                                            9
